                            Case 18-10601-MFW                                   Doc 2218                  Filed 03/26/19              Page 1 of 8




                                                                          UNITED STATES BANKRUPTCY COURT
                                                                           FOR THE DISTRICT OF DELAWARE

In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.                                                                                                       Case No. 18-10601 (MFW)
                   Debtor                                                                                                       Reporting Period: January 1st to January 31st 2019


                                                                        JANUARY MONTHLY OPERATING REPORT

Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document            Explanation       Affidavit / Supplement
REQUIRED DOCUMENTS                                                                         Form No.                  Attached             Attached                Attached
Schedule of Cash Receipts and Disbursements                                        MOR-1                                 ✓
   Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1a                                ✓
   Schedule of Professional Fees Paid                                              MOR-1b                                ✓
   Copies of bank statements                                                                                            N/A
   Cash disbursements journals                                                                                          N/A
Statement of Operations                                                            MOR-2                                 ✓
Balance Sheet                                                                      MOR-3                                 ✓
Status of Postpetition Taxes                                                       MOR-4                                 ✓
  Copies of IRS Form 6123 or payment receipt                                                                            N/A
  Copies of tax returns filed during reporting period                                                                   N/A
Summary of Unpaid Postpetition Debts                                               MOR-4                                 ✓
  Listing of aged accounts payable                                                 MOR-4                                 ✓
Accounts Receivable Reconciliation and Aging                                       MOR-5                                 ✓
Debtor Questionnaire                                                               MOR-5                                 ✓


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.



Signature of Debtor                                                                Date



Signature of Joint Debtor                                                          Date


/s/ Robert Peck                                                                    3/26/2019
Signature of Authorized Individual*                                                Date


Robert Peck                                                                        Authorized Signatory
Printed Name of Authorized Individual                                              Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                           Page 1 of 8
                                                              Case 18-10601-MFW                             Doc 2218                Filed 03/26/19                     Page 2 of 8
In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.                                                                                                                                    Case No. 18-10601 (MFW)
                  Debtor                                                                                                                                                             Reporting Period: January 1st to January 31st 2019

                                                                                   MOR 1 - SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

                             Case Number:          18-10620         18-10628            18-10626           18-10641            18-10647            18-10609           18-10610           18-10621            18-10603            18-10651

                                                   THE             TWC              WEINSTEIN             TWC                                  SPY KIDS TV                            Weinstein                                 TWC
                                                WEINSTEIN        DOMESTIC           TELEVISION         POLAROID                MarcoTwo,       BORROWER,          Check Hook          Global Film            TWC Waco        Untouchable
                                     Debtor:   COMPANY LLC         LLC                 LLC              SPV, LLC                  LLC             LLC                LLC                 Corp.                SPV, LLC        SPV, LLC              TOTAL

Inflows
   Operating Receipts                          $       26,934   $              -    $              -   $               -   $               -   $              -   $              -   $               -   $               -   $              -   $       26,934
   Sale Proceeds                                            -                  -                   -                   -                   -                  -                  -                   -                   -                  -                -
   DIP Draws                                                -                  -                   -                   -                   -                  -                  -                   -                   -                  -                -
   Repayments from Purchaser                          162,474                  -                   -                   -                   -                  -                  -                   -                   -                  -          162,474
Total                                          $      189,407   $              -    $              -   $               -   $               -   $              -   $              -   $               -   $               -   $              -   $      189,407

Outflows
  Payroll                                      $             - $               -    $              -   $               -   $               -   $              -   $              -   $               -   $               -   $              -   $             -
  Payroll Taxes                                              -                 -                   -                   -                   -                  -                  -                   -                   -                  -                 -
  Sales, Use & Other Taxes                                   -                 -                   -                   -                   -                  -                  -                   -                   -                  -                 -
  Administrative                                        (6,612)                -                   -                   -                   -                  -                  -                   -                   -                  -            (6,612)
  Selling                                                    -                 -                   -                   -                   -                  -                  -                   -                   -                  -                 -
  Restructuring Fees                                  (689,336)                -                   -                   -                   -                  -                  -                   -                   -                  -          (689,336)
  Loan Transfers                                             -                 -                   -                   -                   -                  -                  -                   -                   -                  -                 -
  Other (A)                                         (4,054,857)                -                   -                   -                   -                  -                  -                   -                   -                  -        (4,054,857)
Total                                          $    (4,750,805) $              -    $              -   $               -   $               -   $              -   $              -   $               -   $               -   $              -   $    (4,750,805)

Net Cash Flow                                  $    (4,561,399) $              -    $              -   $               -   $               -   $              -   $              -   $               -   $               -   $              -   $    (4,561,399)

Beginning Operating Book Cash                    $16,030,438 $                 -    $      149,272     $               -   $               -   $              -   $              -   $               -   $               -   $              -   $   16,179,710
  Net Cash Flow                                   (4,561,399)                  -                 -                     -                   -                  -                  -                   -                   -                  -       (4,561,399)
Ending Operating Book Cash                     $ 11,469,040 $                  -    $      149,272     $               -   $               -   $              -   $              -   $               -   $               -   $              -   $   11,618,312

Beginning Restricted Cash                      $    4,320,147   $    9,332,995 $         2,403,047 $           84,946 $             2,750 $           105,548     $    1,009,638     $         (716) $           96,922      $              0   $   17,355,277
  (+) Loan Receipts / Interest                         31,651           17,481                   -             59,532                   -              15,863                  -                  -                   -                     -          124,528
  (–) Loan Repayments / Fees                                -       (7,055,098)                (58)            (2,500)                (14)                  -                  -                 (4)                  -                     -       (7,057,674)
Ending Restricted Cash                         $    4,351,798   $    2,295,378 $         2,402,990 $          141,978 $             2,736 $           121,412     $    1,009,638     $         (720) $           96,922      $              0   $   10,422,131

Total Ending Cash                              $   15,820,838   $    2,295,378      $    2,552,262     $      141,978      $        2,736      $      121,412     $    1,009,638     $         (720) $           96,922      $              0   $   22,040,442
(A) Other Expense Breakout
   Consulting                                  $       (13,248) $              -    $              -   $               -   $               -   $              -   $              -   $               -   $               -   $              -   $       (13,248)
   Payment for Guild Residual Settlement            (4,040,799)                -                   -                   -                   -                  -                  -                   -                   -                  -        (4,040,799)
   Bank Fees                                              (810)                -                   -                   -                   -                  -                  -                   -                   -                  -              (810)
Total                                          $    (4,054,857) $              -    $              -   $               -   $               -   $              -   $              -   $               -   $               -   $              -   $    (4,054,857)

Disbursements for UST Fee Calc.                $    (4,750,805) $   (7,055,098) $              (58) $          (2,500) $              (14) $                  -   $              -   $              (4) $                -   $              -   $   (11,808,480)


Note: This Monthly Operating Report ("MOR") has been prepared solely for the purpose of complying with the monthly reporting requirements applicable in these chapter 11 cases. The financial information contained
herein is limited in scope and covers a limited time period. Moreover, such information is preliminary and unaudited and is not prepared in accordance with generally accepted accounting principles in the United States.
The Debtors reserve all rights to amend or supplement this MOR in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an
admission with respect to their chapter 11 cases.

Note: The Debtors have attempted to identify receipts and disbursements on an individual Debtor basis; however, because the Debtors generally track and report their financial information on a consolidated basis,
some errors may exist and adjustments in future reporting may be necessary.




                                                                                                                      Page 2 of 8
In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.
                   Debtor
                                                                          Case 18-10601-MFW                            Doc 2218               Filed 03/26/19               Page 3 of 8 Case No. 18-10601 (MFW)
                                                                                                                                                                                       Reporting Period: January 1st to January 31st 2019

                                                                                                                      BANK RECONCILIATIONS
                                                                                                                     Continuation Sheet for MOR-1
                                                                     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                                                                                                                                                            Account                    Month End                  Month End
                                                                                                                                                                                                                                                                1
                    Bank                                             Account Name                                               Legal Entity                                Number                    Bank Balances              Book Balances       Variance
  Bank Hapaolim                               JC Penney Collection Account                                WTV JCP Borrower 2017 LLC                                  XXXXXXXXXXXXXX-0000          $                 -        $                 - $               -
  Bank of America                             Weinstein Television LLC Collection Account                 Weinstein Television LLC                                   XXXXXXXXXX-4033                          611,996                    611,996                 -
  Bank of America                             Weinstein Television LLC Collection Account                 Weinstein Television LLC                                   XXXXXXXXXX-4388                        1,940,266                  1,940,266                 -
  Bank of America                             Weinstein Television LLC Collection Account                 Weinstein Television LLC                                   XXXXXXXXXX-4038                                -                          -                 -
  Bank of Hope                                Access Industries Interest Reserve                          TWC Borrower 2016, LLC                                     XXXXXXXXXX-7811                                -                          -                 -
  Bank of Hope                                Lexus Short Films                                           TWC Short Films                                            XXXXXXXXXX-6958                                -                          -                 -
  Canadian Imperial Bank of Commerce          Canada Tax Credit Collection                                MarcoTwo, LLC                                              XXXXXXX-6115                                   -                          -                 -
  Canadian Imperial Bank of Commerce          Spy Kids TV Canadian Tax Credit Collection Account          Spy Kids TV Borrower, LLC                                  XXXXXXX-2003                                   -                          -                 -
  Comerica Bank                               Mist - Collection Account                                   TWC Mist LLC                                               XXXXXXXXXX-2328                                -                          -                 -
  East West Bank                              Southpaw International Collections Account                  Check Hook LLC                                             XXXXXXXXXXX-6417                       1,009,638                  1,009,638                 -
  East West Bank                              Current War Disbursement Account                            Current War SPV LLC                                        XXXXXXXXXX-9772                                -                          -                 -
  East West Bank                              Canada Tax Credit Collection Account                        MarcoTwo, LLC                                              XXXXXXXXXX-0348                                -                          -                 -
  East West Bank                              Collection Account                                          MarcoTwo, LLC                                              XXXXXXXXXX-8230                            2,736                      2,736                 -
  East West Bank                              CTHD 2 Collection Account                                   CTHD 2 LLC                                                 XXXXXXXXXX-6391                                -                          -                 -
  East West Bank                              CTHD 2 New Zealand FX Account                               CTHD 2 LLC                                                 XXXXXXXXXXXXXX-0001                            -                          -                 -
  East West Bank                              CTHD 2 Production Funding Account                           CTHD 2 LLC                                                 XXXXXXXXXX-6409                                -                          -                 -
  East West Bank                              Current War Cash Collateral Account                         Current War SPV LLC                                        XXXXXXXXXX-9897                                -                          -                 -
  East West Bank                              Current War Collection Account                              Current War SPV LLC                                        XXXXXXXXXX-9665                                -                          -                 -
  East West Bank                              Hungarian Tax Credit Collection Account                     MarcoTwo, LLC                                              XXXXXXXXXX-9329                                -                          -                 -
  First Republic Bank                         Collection Account                                          TWC Untouchable SPV, LLC                                   XXXXXXXXXXX-0081                               0                          0                 -
  First Republic Bank                         Fearless Collection Account                                 TWC Fearless Borrower, LLC                                 XXXXXXXXXXX-0123                               -                          -                 -
  First Republic Bank                         Polaroid International Collections Account                  TWC Polaroid SPV, LLC                                      XXXXXXXXXXX-0073                         141,978                    141,978                 -
  HSBC                                        Main Operating Acct (ZBA)                                   THE WEINSTEIN COMPANY LLC                                  XXXXXX-6862                           11,387,895                 11,387,895                 -
  HSBC                                        Other Ancillary US Deposits                                 THE WEINSTEIN COMPANY LLC                                  XXXXXX-8407                            3,671,119                  3,671,119                 -
  HSBC                                        Cash Receipts (Theatrical) HS                               THE WEINSTEIN COMPANY LLC                                  XXXXXX-7141                              680,680                    680,680                 -
  HSBC                                        LA L/C                                                      THE WEINSTEIN COMPANY LLC                                  XXXXXXXXX-4378                            85,957                     85,957                 -
  HSBC                                        Dimension Films Operating Account                           THE WEINSTEIN COMPANY LLC                                  XXXXXXXXX-7074                                 -                          -                 -
  HSBC                                        Employee Benefits                                           THE WEINSTEIN COMPANY LLC                                  XXXXXX-7117                                    -                          -                 -
  HSBC                                        Miscellaneous Deposits                                      THE WEINSTEIN COMPANY LLC                                  XXXXXX-7150                                    -                          -                 -
                                                                                                                                                                                                                         2
  HSBC                                        Secured Deposits                                            Weinstein Global Film Corp.                                XXXXXX-7133                                 (720)                      (720)                -
  HSBC                                        US Payroll & Tax Account                                    THE WEINSTEIN COMPANY LLC                                  XXXXXX-6889                                    -                          -                 -
  HSBC                                        Weinstein Television LLC - Disbursement                     Weinstein Television LLC                                   XXXXXXXXX-6196                                 -                          -                 -
  HSBC                                        Wire Disbursements                                          THE WEINSTEIN COMPANY LLC                                  XXXXXX-7125                                    -                          -                 -
  HSBC                                        AP Disbursements                                            THE WEINSTEIN COMPANY LLC                                  XXXXXXXXX-0775                                 -                     (4,812)           (4,812)
  MUFG                                        Spy Kids TV - Collection Account                            Spy Kids TV Borrower, LLC                                  XXXXXXXXXX-1092                          121,412                    121,412                 -
  One West / CIT                              Netflix Deposit Account - TWC Domestic                      TWC Domestic LLC                                           XXXXXXXXXX-0628                            1,226                      1,226                 -
  Opus Bank                                   Waco Collection Account                                     TWC Waco SPV, LLC                                          XXXXXXXX-2933                                  -                          -                 -
  Opus Bank                                   Waco Collection Account                                     TWC Waco SPV, LLC                                          XXXXXXXX-2909                             96,922                     96,922                 -
  SunTrust Bank                               SunTrust Bank                                               PA Entity 2017, LLC                                        XXXXXXXXXXXXX-1871                             -                          -                 -
                                                                                                                                                                                                                         2
  UBOC                                        P&R Reserve Account - TWC Domestic                          TWC Domestic LLC                                           XXXXXXXXXX-8967                             (679)                      (679)                -
  UBOC                                        Burkle P&R Reserve - TWC Domestic                           TWC Domestic LLC                                           XXXXXXXXXX-9742                                -                          -                 -
  UBOC                                        Trust Account - TWC Domestic                                TWC Domestic LLC                                           XXXXXXXXXX-8894                        1,883,267                  1,883,267                 -
  UBOC                                        TWC Production, LLC - Expense Reserve Account               TWC Production LLC                                         XXXXXXXXXX-9904                                -                          -                 -
  UBOC                                        TWC Production, LLC - P&R Reserve Account                   TWC Production LLC                                         XXXXXXXXXX-9890                                -                          -                 -
  UBOC                                        Trust Account - TWC Domestic                                TWC Domestic LLC                                           XXXXXXXXXX-1600                          412,212                    412,212                 -
  UBOC                                        Access Industries Collection account                        Weinstein Global Film Corp.                                XXXXXXXXXX-6797                                -                          -                 -
  UBOC                                        TWC Production, LLC - Collection Account                    TWC Production LLC                                         XXXXXXXXXX-9874                                -                          -                 -
                                                                                                                                                                                                                         2
  UBOC                                        Bank Fee Account - TWC Domestic                             TWC Domestic LLC                                           XXXXXXXXXX-8959                             (649)                      (649)                -
Grand Total                                                                                                                                                                                       $        22,045,254        $        22,040,442 $          (4,812)

  1
      Variance represents outstanding checks.
  2
      Certain bank accounts have negative balances as a result of incurring bank and maintenance fees, which will be settled prior to account closure.

  Main Operating Accounts Summary
    Main Operating Acct (ZBA)                                                                                                                                                                                                $        11,387,895
    AP Disbursements (Check Float)                                                                                                                                                                                                        (4,812)
    LA L/C                                                                                                                                                                                                                                 85,957
  The Weinstein Company LLC Book Cash                                                                                                                                                                                        $        11,469,040




                                                                                                                                Page 3 of 8
In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.
                                                           Case 18-10601-MFW                          Doc 2218               Filed 03/26/19                PageCase
                                                                                                                                                                 4 No.
                                                                                                                                                                    of 18-10601
                                                                                                                                                                        8       (MFW)
                  Debtor                                                                                                                                           Reporting Period: January 1st to January 31st 2019

                                                                                                                 MOR-1b
                                                                                   SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                 This schedule is to include all retained professional payments from case inception to current month.


                                                                                                                                             Check                             Amount Paid                        Case-To-Date
                     Payee                         Period Covered            Amount Approved                     Payor                  Number      Date                  Fees          Expenses             Fees           Expenses
Cravath, Swaine & Moore LLP             3/19/18 – 4/30/18                    $    2,282,904.01    THE WEINSTEIN COMPANY LLC            EFT         6/22/2018 $          2,235,950.20 $     46,953.81   $   2,235,950.20 $      46,953.81
Richards, Layton & Finger, P.A          3/19/18 – 4/30/18                            627,095.34   THE WEINSTEIN COMPANY LLC            EFT         6/20/2018              601,970.40       25,124.94         601,970.40        25,124.94
Moelis & Company LLC                    3/19/18 – 4/30/18                            305,869.55   THE WEINSTEIN COMPANY LLC            EFT         6/20/2018              270,322.58       35,546.97         270,322.58        35,546.97
Epiq Bankruptcy Solutions, LLC          3/19/18 – 3/31/18                            215,545.27   THE WEINSTEIN COMPANY LLC            EFT         6/19/2018              215,545.27             -           215,545.27              -
Epiq Bankruptcy Solutions, LLC          4/1/18 – 4/30/18                             680,577.68   THE WEINSTEIN COMPANY LLC            EFT         6/19/2018              680,577.68             -           896,122.95              -
Richards, Layton & Finger, P.A          5/1/18 – 5/31/18                             530,572.72   THE WEINSTEIN COMPANY LLC            EFT         7/13/2018              515,064.80       15,507.92       1,117,035.20        40,632.86
Cravath, Swaine & Moore LLP             5/1/18 – 5/31/18                           1,900,624.02   THE WEINSTEIN COMPANY LLC            EFT         7/25/2018            1,839,675.80       60,948.22       4,075,626.00       107,902.03
Epiq Bankruptcy Solutions, LLC          7/1/18 - 7/31/18                              56,173.87   THE WEINSTEIN COMPANY LLC            EFT         8/16/2018               56,173.87             -           952,296.82              -
Berkeley Research Group, LLC            3/30/18 - 4/30/18                            394,514.30   THE WEINSTEIN COMPANY LLC            EFT         8/28/2018              394,416.00           98.30         394,416.00            98.30
Pachulski Stang Ziel and Jones LLP      3/19/18 - 5/31/18                          1,363,790.53   THE WEINSTEIN COMPANY LLC            EFT         8/29/2018            1,300,041.80       63,748.73       1,300,041.80        63,748.73
Cravath, Swaine & Moore LLP             6/1/18 - 6/30/18                           1,503,378.56   THE WEINSTEIN COMPANY LLC            EFT         8/31/2018            1,465,393.60       37,984.96       5,541,019.60       145,886.99
Berkeley Research Group, LLC            5/1/18 - 6/30/18                             381,047.53   THE WEINSTEIN COMPANY LLC            EFT         9/20/2018              375,423.20        5,624.33         769,839.20         5,722.63
Richards, Layton & Finger, P.A          3/19/18 - 7/31/18                          1,126,274.23   THE WEINSTEIN COMPANY LLC            EFT         9/28/2018            1,109,389.08       16,885.15       2,226,424.28        57,518.01
Pachulski Stang Ziel and Jones LLP      6/1/18 - 7/31/18                             769,542.28   THE WEINSTEIN COMPANY LLC            EFT       10/15/2018               756,047.20       13,495.08       2,056,089.00        77,243.81
Cravath, Swaine & Moore LLP             7/1/18 - 7/31/18                           1,033,792.13   THE WEINSTEIN COMPANY LLC            EFT       10/15/2018             1,022,752.80       11,039.33       6,563,772.40       156,926.32
Cravath, Swaine & Moore LLP             4/1/18 – 4/30/18, 8/1/18 - 8/31/18           297,850.16   THE WEINSTEIN COMPANY LLC            EFT       11/16/2018               296,101.20        1,748.96       6,859,873.60       158,675.28
Cravath, Swaine & Moore LLP             3/19/18 - 6/30/18                          1,260,254.90   THE WEINSTEIN COMPANY LLC            EFT       12/21/2018             1,260,254.90             -         8,120,128.50       158,675.28
Berkeley Research Group, LLC            3/30/18 - 8/31/18                            527,530.15   THE WEINSTEIN COMPANY LLC            EFT       12/21/2018               523,815.00        3,715.15       1,293,654.20         9,437.78
Moelis & Company LLC                    3/19/18 - 7/13/18                            458,499.31   THE WEINSTEIN COMPANY LLC            EFT       12/21/2018               458,499.31             -           728,821.89        35,546.97
Richards, Layton & Finger, P.A          8/1/18 - 8/31/18                             133,216.71   THE WEINSTEIN COMPANY LLC            EFT       12/21/2018               130,669.20        2,547.51       2,357,093.48        60,065.52
Epiq Bankruptcy Solutions, LLC          5/1/18 - 6/30/18, 8/1/18 - 8/31/18           770,042.97   THE WEINSTEIN COMPANY LLC            EFT       12/21/2018               770,042.97             -         1,722,339.79              -
Pachulski Stang Ziel and Jones LLP      3/19/18 - 6/30/18                            634,255.03   THE WEINSTEIN COMPANY LLC            EFT          1/2/2019              619,841.80       14,413.23       2,675,930.80        91,657.04




                                                                                                               Page 4 of 8
                                Case 18-10601-MFW                              Doc 2218                 Filed 03/26/19                         Page 5 of 8

In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.                                                                            Case No. 18-10601 (MFW)
                   Debtor                                                                                                    Reporting Period: January 1st to January 31st 2019

                                                                                         MOR-2
                                                                              STATEMENT OF OPERATIONS
                                                                                   (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                                                                                                                                                                 Prior Post Pe
                                                                                        The                     SPY KIDS                          The
                                                                                     Weinstein       TWC           TV                           Weinstein      TWC      Weinstein    Post
                                                                                      Company      Domestic    BORROWE             MTD          Company      Domestic   Television Petition
($ in 000s)                                                                             LLC          LLC         R, LLC          January          LLC          LLC         LLC      to Date
 Revenues, gross                                                                    $          -   $       -   $        -    $             -    $ 26,961     $      -   $        - $ 26,961
 Less: Returns and Allowances                                                                  -           -            -                  -            -           -            -          -

Revenues, net                                                                       $          -   $       -   $         -   $             -     $ 26,961    $      -   $       -   $ 26,961

Expenses:
 Inventory                                                                          $          - $         -   $         -   $          -        $      -    $      -   $       - $       -
 Advertising                                                                                   -           -             -              -              43           -           -        43
 Bad Debts                                                                                     -           -             -              -           1,961           -           -     1,961
 Contributions                                                                                 -           -             -              -               -           -           -         -
 Employee Benefit Programs                                                                     -           -             -              -             404           -           -       404
 Insider Compensation                                                                          -           -             -              -             446           -           -       446
 Insurance                                                                                     -           -             -              -             601           -           -       601
 Office Expense                                                                                7           -             -              7             255           -           -       255
 Repairs and Maintenance                                                                       -           -             -              -              97           -           -        97
 Rent and Lease Expense                                                                      (27)          -             -            (27)            409           -           -       409
 Salaries/Commissions/Fees                                                                     -           -             -              -           3,064           -           -     3,064
 Supplies                                                                                      -           -             -              -             262           -           -       262
 Taxes - Payroll                                                                               -           -             -              -             714           -           -       714
 Taxes - Real Estate                                                                           -           -             -              -              31           -           -        31
 Taxes - Other                                                                                 -           -             -              -              66           -           -        66
 Travel and Entertainment                                                                      -           -             -              -              37           -           5        42
 Utilities                                                                                     -           -             -              -              79           -           -        79
 Other                                                                                         7           -             -              7           7,994           -           -     7,994
Total Operating Expenses before Depreciation                                        $        (13) $        -   $         -   $        (13)       $ 16,463    $      -   $       5 $ 16,468
  Depreciation                                                                                 -           -             -              -             145           -           -       145
  Net Profit (Loss) Before Other Income & Expenses                                  $         13 $         -   $         -   $         13        $ 10,354    $      -   $      (5) $ 10,349

Other Income/(Expense):
  Interest expense and amortized financing costs, net of interest income            $          -   $       -   $         -   $          -        $   7,840 $ 1,450 $            - $     9,290
  Other expense - foreign translation fees                                                     -           -             -              -               (2)       -             -          (2)
  Net Profit (Loss) Before Reorganization Items                                     $         13   $       -   $         -   $         13        $   2,516 $ (1,450) $         (5) $    1,061

Reorganization Items
   Professional Fees (Restructuring)                                                $       163    $       -   $         -   $        163        $ 28,170    $      -   $       -   $ 28,170
   U.S. Trustee Quarterly Fees                                                                -            -             -              -           1,099           -           -      1,099
Total Reorganization Expenses                                                       $       163    $       -   $         -   $        163        $ 29,269    $      -   $       -   $ 29,269

  Income taxes                                                                                 -           -             -              -              100         -            -        100
Net Income/(Loss)                                                                   $       (150) $        -   $         -   $       (150)       $ (26,654) $ (1,450) $        (5) $ (28,109)


Other
   Amortization of film costs, participations and residuals                         $          -   $       -   $         -   $             -     $   3,770   $      -   $       -   $   3,770
   Distribution, marketing and manufacturing expenses                                          -           -             -                 -         3,322          -           -       3,322
   Professional Fees (Other)                                                                   7           -             -                 7           902          -           -         902
Total Other                                                                         $          7   $       -   $         -   $             7     $   7,994   $      -   $       -   $   7,994


Note: The Debtors have attempted to identify financial activity on an individual Debtor basis; however, because the Debtors generally track and report
their financial information on a consolidated basis, some errors may exist and adjustments in future reporting may be necessary.




                                                                                          Page 5 of 8
In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.
                  Debtor                                                            Case 18-10601-MFW                                   Doc 2218                         Filed 03/26/19           Page 6 of 8                    Case No. 18-10601 (MFW)
                                                                                                                                                                                                                                 Reporting Period: January 1st to January 31st 2019

                                                                                                                                                      MOR-3
                                                                                                                                                  BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.


                                                                                                                                                                                                                                    The
                                                                            TWC                        Weinstein                   Weinstein         TWC          Spy Kids TV            Weinstein                 Book Value     Weinstein                Weinstein                         Book Value
                                                         The Weinstein     Domestic       Check Hook   Television    Weinstein     Global Film      Polaroid       Borrower, MarcoTwo,   Global Film   TWC Waco      as of        Company      Weinstein   Global Film                         as of
($ in 000s)                                              Company LLC         LLC             LLC          LLC        Books LLC        Corp         SPV, LLC          LLC       LLC          Corp.       SPV, LLC    1/31/19         LLC        Books LLC      Corp           All Other        3/19/18
ASSETS
   Cash and cash equivalents                              $     11,469    $         -     $       -    $        -    $         -   $          -    $          -      $       -   $   -   $        - $         -    $    11,469   $       419   $       -   $         -   $           -       $       419
   Restricted cash                                               4,352          2,295         1,010         2,552              -              -             142            121       3           (1)         97         10,571         1,195           -             -           9,766            10,960
   Accounts receivable, net                                        233              -             -             -              -              -               -              -       -            -           -            233       224,120          21             -               -           224,141
   Prepaid expenses and other assets                                 -              -             -             -              -              -               -              -       -            -           -              -         1,377           -             -               -             1,377
   Inventory, net                                                    -              -             -             -              -              -               -              -       -            -           -              -           296           -             -               -               296
   Investment in films and television programs, net            114,036              -             -             -              -              -               -              -       -            -           -        114,036       341,358           -             -               -           341,358
   Property and equipment, net                                       -              -             -             -              -              -               -              -       -            -           -              -           832           -             -               -               832

TOTAL ASSETS                                              $    130,090    $     2,295     $   1,010    $    2,552    $         -   $          -    $        142      $     121   $   3   $       (1) $       97    $ 136,309     $ 569,597     $      21   $         -   $       9,766       $ 579,384

LIABILITIES
  Accounts payable and accrued liabilities                $    142,572    $           -   $        -   $         -   $         -   $    1,330      $          -      $       -   $   -   $         -   $       -   $ 143,902     $ 135,305     $       -   $    1,330    $               -   $ 136,635
  Interest payable                                               3,278                -            -             -             -            -                 -              -       -             -           -       3,278         2,164             -            -                    -       2,164
  Film obligations                                              63,231                -            -             -             -            -                 -              -       -             -           -      63,231        87,466             -            -                    -      87,466
  Deferred revenue                                                   -                -            -             -             -       12,671               270              -       -             -           -      12,941       131,720             -       12,671                    -     144,391
  Contractual advance                                            6,287                -            -             -             -            -                 -              -       -             -           -       6,287         6,625             -            -                    -       6,625
  Amounts Due to Insiders                                        9,986                -            -             -             -            -                 -              -       -             -           -       9,986         9,771             -            -                    -       9,771
  Long-Term Debt                                                67,644                -            -             -             -            -                 -              -       -             -           -      67,644       335,182             -            -                    -     335,182
  DIP Loan                                                           -                -            -             -             -            -                 -              -       -             -           -           -             -             -            -                    -           -

TOTAL LIABILITIES                                         $    292,997    $           -   $        -   $         -   $         -   $   14,001      $        270      $       -   $   -   $         -   $       -   $ 307,268     $ 708,233     $       -   $   14,001    $               -   $ 722,234

MEMBERS' EQUITY
 Capital contributions                                    $    514,210 $            -     $       -    $        -    $         -   $         - $              - $            -   $   -   $        - $         -    $ 514,210     $ 514,210 $           -   $         - $             -       $ 514,210
 Direct costs to issue equity                                  (19,955)             -             -             -              -             -                -              -       -            -           -       (19,955)      (19,955)           -             -               -          (19,955)
 Additional contributed capital                                 82,572              -             -             -              -             -                -              -       -            -           -        82,572        82,572            -             -               -           82,572
 Retained deficit                                             (739,735)         2,295         1,010         2,552              -       (14,001)            (128)           121       3           (1)         97      (747,786)     (715,463)          21       (14,001)          9,766         (719,678)

TOTAL MEMBERS' EQUITY (DEFICIT)                           $   (162,908) $       2,295     $   1,010    $    2,552    $         -   $   (14,001) $          (128) $         121   $   3   $       (1) $       97    $ (170,959)   $ (138,636) $        21   $   (14,001) $        9,766       $ (142,850)

TOTAL LIABILITIES AND EQUITY                              $    130,090    $     2,295     $   1,010    $    2,552    $         -   $          -    $        142      $     121   $   3   $       (1) $       97    $ 136,309     $ 569,597     $      21   $         -   $       9,766       $ 579,384

Liabilities Subject to Compromise (Pre-Petition)
   Secured Debt                                                                                                                                                                                                                                                                              $ 337,346
   Priority Debt                                                                                                                                                                                                                                                                                     -
   Unsecured Debt                                                                                                                                                                                                                                                                              375,117
Total                                                                                                                                                                                                                                                                                        $ 712,463

Note: To the best of their ability, the Debtors have created the foregoing balance sheets on an individual Debtor basis; however, because the Debtors generally maintain their financial information on a consolidated basis, some errors may exist and adjustments in future reporting
may be necessary.




                                                                                                                                                       Page 6 of 8
                         Case 18-10601-MFW                                 Doc 2218                  Filed 03/26/19                  Page 7 of 8



In re: THE WEINSTEIN COMPANY HOLDINGS LLC, et al.                                                                 Case No. 18-10601 (MFW)
                Debtor                                                                                            Reporting Period: January 1st to January 31st 2019

                                                                                   MOR-4

                                                                 STATUS OF POSTPETITION TAXES

  Note: The post-petition taxes payable are on The Weinstein Company, LLC's books. All other filing Debtor entities do not have outstanding taxes
                                                                   payable

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                          Beginning             Amount                                                                       Ending
                                                             Tax               Withheld or           Amount            Date              Check No.             Tax
                                                           Liability            Accrued               Paid             Paid               or EFT             Liability
Federal
Withholding                                           $                -   $                 -   $            -                                                          -
FICA-Employee                                                          -                     -                -                                                          -
FICA-Employer                                                          -                     -                -                                                          -
Unemployment                                                           -                     -                -                                                          -
Income                                                                 -                     -                -                                                          -
Other:_________________                                                -                     -
  Total Federal Taxes                                 $                -   $                 -   $            -                                                          -
Foreign
Income                                                                 -                     -                -                                      -                   -
  Total Foreign Taxes
State and Local
Withholding                                           $                -   $                 -   $            -                                                          -
Sales                                                                  -                     -                -                                                          -
Excise                                                                 -                     -                -
Unemployment                                                           -                     -                -                                                          -
Real Property                                                          -                     -                -
Personal Property                                                      -                     -                -
Income                                                                 -                     -                -                                                          -
Other: State Disability Insurance                                      -                     -                -
  Total State and Local                                                -                     -                -                                                          -
Total Taxes                                           $                -   $                 -   $            -                                                          -



                                                          SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                     Note: All unpaid post-petition debts were incurred at The Weinstein Company, LLC

                                                                                         Number of Days Past Due
                                                           Current                0-30            31-60          61-90                    Over 90              Total
Accounts Payable                                      $    (7,267,473) $                   - $            - $                    -   $               -   $    (7,267,473)
Accrued AP                                                          -                      -                                                                          -
Wages Payable                                                       -                      -                                                                          -
Taxes Payable                                                       -                      -                                                                          -
Rent/Leases-Building                                                -                      -                                                                          -
Rent/Leases-Equipment                                               -                      -                                                                          -
Secured Debt/Adequate Protection Payments                           -                      -                                                                          -
Professional Fees                                                   -                      -                                                                          -
Amounts Due to Insiders*                                            -                      -                                                                          -
Other:__________________________                                    -                      -                                                                          -
Total Postpetition Debts                              $    (7,267,473) $                   - $            - $                    -   $               -   $    (7,267,473)



*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                    Page 7 of 8
                         Case
In re: THE WEINSTEIN COMPANY    18-10601-MFW
                             HOLDINGS LLC, et al.                    Doc 2218             Filed 03/26/19      Page 8
                                                                                                    Case No. 18-10601   of 8
                                                                                                                      (MFW)
                Debtor                                                                                  Reporting Period: January 1st to January 31st 2019


                                                                               MOR-5

                                                    ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                Note: Accounts receivable are on the books at The Weinstein Company, LLC and Weinstein Books, LLC, as shown on MOR-3

(USD, in thousands)
Accounts Receivable Reconciliation                                                                              Amount
Total Accounts Receivable at the beginning of the reporting period                                                                         233
+ Amounts billed during the period                                                                                                          -
- Amounts collected during the period                                                                                                       -
- Credit notes                                                                                                                              -
+ Other Adjustments                                                                                                                         -
Total Accounts Receivable at the end of the reporting period                                                                               233

Accounts Receivable Aging                                                                                       Amount
0 - 30 days old                                                                                                                              -
31 - 60 days old                                                                                                                             -
61 - 90 days old                                                                                                                             -
91+ days old                                                                                                                              7,717
Total Accounts Receivable                                                                                                                 7,717
Amount considered uncollectible (Bad Debt)                                                                                               (7,484)
Accounts Receivable (Net)                                                                                                                   233

                                     DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                   Yes                  No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                                    X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                                    X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                                 X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                                 X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                                        X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

Note: On May 9, 2018, the Bankruptcy Court entered an order [Docket No. 846] approving the sale of substantially all of the Debtors’ assets
and such sale was consummated during the period covered by this MOR.
1
  Adjustment relates to accounts receivable purchased by Lantern Entertainment as part of the asset sale.




                                                                            Page 8 of 8
